
	
		II
		110th CONGRESS
		1st Session
		S. 400
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Sununu (for himself,
			 Mr. Gregg, and Mrs. Clinton) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 and the Internal Revenue Code of 1986 to ensure that dependent students
		  who take a medically necessary leave of absence do not lose health insurance
		  coverage, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Michelle's
			 Law.
		2.Coverage of
			 dependent students on medically necessary leave of absence
			(a)Amendments of
			 ERISASubpart A of part 7 of title I of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1181 et seq.) is amended by adding at
			 the end the following:
				
					704.Coverage of
				dependent students on medically necessary leave of absence
						(a)Medically
				necessary leave of absenceIn this section, the term
				medically necessary leave of absence means a leave of absence from
				a postsecondary educational institution (including an institution of higher
				education as defined in section 102 of the Higher Education Act of 1965)
				that—
							(1)is due to a
				severe illness or injury, as certified by the attending physician of the
				dependent child involved; and
							(2)causes the
				dependent child involved to lose full-time student status.
							(b)Requirement To
				continue coverage
							(1)In
				generalIn the case of a dependent child described under
				paragraph (2), a group health plan (or health insurance coverage offered in
				connection with such a plan) shall not terminate coverage of such child due to
				a medically necessary leave of absence before the date that is the earlier
				of—
								(A)the date that is
				1 year after the first day of the medically necessary leave of absence;
				or
								(B)the date on which
				such coverage would otherwise terminate under the terms of the plan.
								(2)Child
				describedA dependent child described in this paragraph is a
				child who—
								(A)is a dependent of
				a participant or beneficiary of the plan or coverage;
								(B)is 18 years of
				age or older;
								(C)was enrolled in
				the plan or coverage as of the first day of the medically necessary leave of
				absence involved; and
								(D)was enrolled as a
				full-time student at a postsecondary educational institution (as described in
				subsection (a)) until the first day of the medically necessary leave of absence
				involved.
								(3)Certification
				by physicianParagraph (1) shall not apply to a group health plan
				(or health insurance coverage offered in connection with such a plan) unless
				the dependent child submits to the plan or issuer and the postsecondary
				educational institution involved, documentation and certification by the
				child's attending physician stating that the leave of absence involved is a
				medically necessary leave of absence.
							(c)No loss of
				full-time status due to break in semesterAny breaks in the
				school semester shall not disqualify a dependent child described under
				subsection (b) from coverage under this section.
						(d)No additional
				coverageA dependent child described under subsection (b) shall
				be entitled to an extension under this section of only those benefits to which
				the child was entitled under the terms of the plan or coverage as of the first
				day of the medically necessary leave of absence involved.
						(e)Coverage under
				successor planIf an employer or health insurance issuer changes
				group health plans after the first day of a medically necessary leave of
				absence of dependent child described in subsection (b) but before the date
				described under subsection (b)(1), and such new group health plan offers
				coverage of dependent children, such new group health plan shall be subject to
				this section in the same manner as the group health plan coverage in effect on
				the first day of the medically necessary leave of absence of such dependent
				child.
						(f)PresumptionFor
				purposes of administrative or judicial proceedings, there shall be a rebuttable
				presumption that the documentation and certification under subsection (b)(3)
				entitles the dependent child involved to coverage as described under this
				section.
						.
			(b)Amendments to
			 the Internal Revenue CodeSubchapter B of chapter 100 of the
			 Internal Revenue Code of 1986 (26 U.S.C. 9811 et seq.) is amended—
				(1)in the table of
			 sections, by inserting after the item relating to section 9812 the following
			 new item:
					
						
							Sec. 9813. Coverage of
				dependent students on medically necessary leave of
				absence.
						
						;
				and
				(2)by inserting
			 after section 9813 the following:
					
						9813.Coverage of
				dependent students on medically necessary leave of absence
							(a)Medically
				necessary leave of absenceThe term medically necessary
				leave of absence means a leave of absence from a postsecondary
				educational institution (including an institution of higher education as
				defined in section 102 of the Higher Education Act of 1965) that—
								(1)is due to a
				severe illness or injury, as certified by the attending physician of the
				dependent child involved; and
								(2)causes the
				dependent child involved to lose full-time student status.
								(b)Requirement To
				continue coverage
								(1)In
				generalIn the case of a dependent child described under
				paragraph (2), a group health plan (or health insurance coverage offered in
				connection with such a plan) shall not terminate coverage of such child due to
				a medically necessary leave of absence before the date that is the earlier
				of—
									(A)the date that is
				1 year after the first day of the medically necessary leave of absence;
				or
									(B)the date on which
				such coverage would otherwise terminate under the terms of the plan.
									(2)Child
				describedA dependent child described in this paragraph is a
				child who—
									(A)is a dependent of
				a participant or beneficiary of the plan or coverage;
									(B)is 18 years of
				age or older;
									(C)was enrolled in
				the plan or coverage as of the first day of the medically necessary leave of
				absence involved; and
									(D)was enrolled as a
				full-time student at a postsecondary educational institution (as described in
				subsection (a)) until the first day of the medically necessary leave of absence
				involved.
									(3)Certification
				by physicianParagraph (1) shall not apply to a group health plan
				(or health insurance coverage offered in connection with such a plan) unless
				the dependent child submits to the plan or issuer and the postsecondary
				educational institution involved, documentation and certification by the
				child's attending physician stating that the leave of absence involved is a
				medically necessary leave of absence.
								(c)No loss of
				full-time status due to break in semesterAny breaks in the
				school semester shall not disqualify a dependent child described under
				subsection (b) from coverage under this section.
							(d)No additional
				coverageA dependent child described under subsection (b) shall
				be entitled to an extension under this section of only those benefits to which
				the child was entitled under the terms of the plan or coverage as of the first
				day of the medically necessary leave of absence involved.
							(e)Coverage under
				successor planIf an employer or health insurance issuer changes
				group health plans after the first day of a medically necessary leave of
				absence of dependent child described in subsection (b) but before the date
				described under subsection (b)(1), and such new group health plan offers
				coverage of dependent children, such new group health plan shall be subject to
				this section in the same manner as the group health plan coverage in effect on
				the first day of the medically necessary leave of absence of such dependent
				child.
							(f)PresumptionFor
				purposes of administrative or judicial proceedings, there shall be a rebuttable
				presumption that the documentation and certification under subsection (b)(3)
				entitles the dependent child involved to coverage as described under this
				section.
							.
				
